Case 1:18-cv-05780-FB-SMG Document 57 Filed 04/06/20 Page 1 of 2 PageID #: 301

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
 ____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com
                                                                                        April 6, 2020
Via Electronic Filing
The Honorable Senior Judge Frederic Block
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Singh v. Lintech Electric, Inc. et al
                       Case No.: 1:18-cv-05780-FB-SMGJO

Dear Honorable Senior Judge Block:

       This law firm represents Defendants Lintech Electric, Inc. and Linden Tudor in the above-
referenced action.

       This law firm also represents Defendants Holly Tudor, Linden Tudor and Tudor Enterprise
Family Limited Partnership in the state court actions captioned Singh v. Holly Tudor et al (Index
No. 720551-2019) (the “First State Court Action”) and Singh v. Tudor Entr. Family Ltd
Partnership et al (Index No.: 526826-2019) (the “Second State Court Action”, and together, the
“State Court Actions”).

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(D) and 2(D), this letter
respectfully serves to request a global two (2) week extension of the parties’ previously agreed
upon briefing schedule for Defendants’ motion to dismiss the State Court Actions. The revised
proposed briefing schedule is as follows:

       1.      Defendant’s Motion to Dismiss to be filed on or before: April 24, 2020;

       2.      Plaintiff’s Opposition to be filed on or before May 15, 2020;

       3.      Defendant’s Reply to be filed on or before May 29, 2020

        This is the second request of its nature. The basis of this request is that the undersigned law
firm is observing the Jewish high holiday of Passover, which falls this week.

       A second, independent basis also necessitates an extension of the briefing schedule.

        Defendants Lintech Electric, Inc. and Linden Tudor have recently submitted a proposed
protective order before The Honorable Magistrate Judge Gold. [See Dckt. No. 56]. The proposed
protective order covers certain confidential financial records related to Plaintiff’s wage-and-hour
allegations in the Federal Action. A protective order is necessary to ensure that any financial
records disclosed as part of the wage-and-hour action are not used in any manner in the State Court
Actions.
Case 1:18-cv-05780-FB-SMG Document 57 Filed 04/06/20 Page 2 of 2 PageID #: 302



        This afternoon, via email at 1:18 p.m., Plaintiff’s counsel demanded that the confidential
financial records be disclosed without a protective order, and that he be afforded the opportunity
to review them before briefing opposition to the motion to dismiss the State Court Actions.

       Plaintiff’s counsel tacitly admits that he does not have any good faith basis for filing the
State Court Actions, which contain no substantive factual allegations, and were pled entirely “upon
information and belief”. [See Dckt. No. 48].

       As such, Plaintiff’s counsel has not consented to the instant application.

       This request would not affect any other scheduled deadlines.

       We wish Your Honor and the Court the best during these extraordinary times.

       Thank you, in advance, for your time and consideration.

                                                        Respectfully submitted,

                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                        By: /s/ Jason Mizrahi
                                                           Jason Mizrahi
                                                           420 Lexington Avenue, Suite 2525
                                                           New York, NY 10170
                                                           Tel. No.: (212) 792-0048
                                                           Email: Jason@levinepstein.com
                                                           Attorneys for Defendants

VIA ECF: All Counsel
